Citation Nr: 1612814	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-44 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for residuals of cold injuries to the extremities. 

3.  Entitlement to service connection for chest/lung disorder.

4.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from September 1961 to May 1965 and from October 1966 to September 1983. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a November 2009 substantive appeal, the Veteran requested a hearing before the Board sitting at the RO.  In correspondence in March 2011, the RO notified the Veteran of a scheduled hearing in May 2011.  The Veteran did not appear without good cause shown.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704 (d)(2015).   

In July 2013, the Board remanded the claim for further development of the evidence.  

This appeal also comes before the Board of Veterans' Appeals (Board) from a July 2014 rating decision in which the RO, in part, denied service connection for a chest/lung disorder and for sleep apnea.  The Veteran expressed timely disagreement in July 2015.  A statement of the case (SOC) has not yet been issued for these claims. 

The Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems contain additional correspondence, records of VA examinations, and adjudicative documents that are either duplicative of the evidence previously considered in the August 2013 supplemental statement of the case or are irrelevant to the issues on appeal.  

The issue of service connection for allergic rhinitis, chest/lung disorder, and sleep apnea are addressed in the REMAND portion of the decision below and aer REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

There is no competent evidence of a cold weather injury in service or residuals of a cold weather injury at any time during the period of the appeal. 


CONCLUSION OF LAW

The criteria for service connection for residuals of cold injuries to the extremities are not met.   38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307. 3.309 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Due Process Considerations

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA must notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After receiving a substantially complete application for benefits, proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  Id; Pelegrini, 18 Vet. App. at 112.  However, the notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id.   

The RO provided adequate notice in August 2008-prior to the initial RO decision-that addressed all required elements for service connection including the Veteran's and VA's respective responsibilities to obtain relevant evidence and how VA assigns disability ratings and an effective date.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

Pursuant to VA's duty to assist in the development of a claim, VA has associated with the Veteran's claims file service treatment and personnel records, VA treatment records through November 2008, and identified or submitted private treatment records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).  

The Veteran was afforded VA examinations and medical opinions in December 2008 and August 2013.  The Board finds that, in aggregate, the examinations and opinions are adequate because they were based on consideration of the appellant's prior medical history, lay statements, and addressed the nature of the claimed residuals of exposure to cold weather in sufficient detail.   See Barr v. Nicholson, 
21 Vet. App. 303 (2007).  

In July 2013, the Board remanded the claim to obtain an additional medical examinations and opinion.  As a VA examination was performed in August 2013 which contained a medical opinion that addressed the remand instructions, the Board finds that there has been substantial compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998): D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim, all necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II. Service Connection 

The Veteran served as a U.S. Air Force firefighter and fire protection supervisor.  He was awarded the Silver Star Medal for heroism while serving in the Republic of Vietnam and retired at the rank of Master Sergeant.  He contended in a July 2008 claim and in an April 2009 statement that he was exposed to below-zero cold weather without adequate clothing while stationed in northern Italy and while serving in Korea. He did not indicate the nature of the injuries or impaired physical function. 

In December 2008, the RO denied service connection for residuals of cold injuries because service and post-service records were silent for any injuries or residual disabilities.  In a November 2009 substantive appeal, the Veteran did not indicate that he desired to appeal the decision on this claim.  However, in a May 2013 brief to the Board, the Veteran's representative addressed the issue as if it were on appeal, and the Board also addressed the issue in a July 2013 remand.  Although the Veteran failed to submit a substantive appeal with regard to that issue, VA has taken actions which would reasonably have led the Veteran to believe that the issue was on appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  As such, the Board will proceed with appellate consideration of this service connection claim.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Organic diseases of the nervous system are among those diseases for which the presumption and use of continuity of symptoms is available.  

Lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a)(1) and (2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009; see also King v. Shinseki, 700 F.3d 1399 (Fed.Cir. 2012). 

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

Satisfactory lay evidence that an injury was incurred in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service, even though there is no official record of such incurrence.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304 (d) (2015).  In this case, the Veteran was in combat action in the Republic of Vietnam but not during his tour of duty in Northern Italy in the late 1970s.  Although the Veteran reported performing temporary duty in Korea, the service records are silent for this duty, and in any event, do not correspond with periods of combat action.  Therefore, the Board finds that the Veteran was not in combat in areas where potential exposure to extreme cold weather was possible, and that this presumption is not for application in this case. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records are silent for any symptoms, diagnoses, or treatment for any injuries or disorders associated with exposure to cold weather.  In an August 1983 retirement physical examination history questionnaire, the Veteran denied any swollen or painful joints, skin disorders, foot trouble, or neuritis.  In response to a question regarding injuries, he reported only a left ankle injury in 1975.  There was no mention of exposure to cold weather.  The examining physician noted no joint, skin, or neurological abnormalities. 

A comprehensive VA primary care assessment in January 2003 and all outpatient records through November 2008 are silent for any mention of residuals of cold injuries or skin or neurological abnormalities.  The Veteran submitted records of an examination by a private chiropractor in November 1991 and by a private physician in January 2007.  Both are silent for any reports of cold exposure or any abnormalities of the extremities except the latter report indicated that the Veteran complained of numbness of the second toe of the left foot.  However, the physician noted no peripheral vascular, neurological, or muscle deficits.  

In December 2008, a VA physician performed a bilateral foot examination to investigate a claim for a fungal disorder associated with service in a hot tropical environment.  The physician diagnosed tinea pedis and onychomycosis, but there were no reports by the Veteran or observations by the physician regarding exposure to cold weather or any residual abnormalities. 

In the July 2013 remand, the Board acknowledged the Veteran's service in northern Italy and the Veteran's credible report of service outdoors in cold weather which is consistent with his duties as an airfield firefighter.  The Board directed that another VA examination be performed to determine whether the Veteran had any residuals of cold injuries or exposure. 

In August 2013, a VA physician noted a review of the claims file including the 2007 private physician's notation of toe numbness.  The physician noted the Veteran's report of assisting people in the mountains of northern Italy for several months in 1976 following an earthquake in the winter when the weather was wet and cold.  He also reported a temporary assignment in Korea in 1980 or 1981 where he had been provided cold weather gear but slept in tents with his parka on because of the extreme cold.  The Veteran reported that he experienced numbness of one toe of the left foot but did not know whether he had ever been diagnosed with frostbite.  On examination, the physician noted decreased vibratory sensation of both feet.  The physician noted that the record contained no reference to cold injuries and that the loss of vibration sense alone is not characteristic of peripheral neuropathy of cold injury.  She also found that onychomycosis of the toenails cannot be attributable to cold injury.  

The Board finds that service connection for residuals of cold injury is not warranted.  The Veteran's reports of exposure to cold weather are credible even though that exposure occurred at or near a U.S. Air Force base where appropriate clothing for personnel with outdoor duties was likely available.  However, the Veteran credibly acknowledged that he had not been examined or diagnosed with any cold injuries in service as is consistent with the service treatment records and his retirement physical examination.  The Veteran's report that he experienced symptoms since the exposure is not credible because it is inconsistent with service and post-service treatment records when he either denied any associated injuries or symptoms or did not report them in clinical settings in which it would have been appropriate to do so.  The Veteran did not identify the specific physical location and nature of his injuries in any claim or expression of disagreement.  

The Board places greatest probative weight on the aggregate of private and VA outpatient records from 2003 to 2008 that are silent for any cold injury residuals other than single toe numbness and on the 2013 VA examination that showed only decreased vibratory sensitivity.  Although VA outpatient records from 2008 through 2013 are not available for the Board's review, the VA physician in 2013 performed a concurrent examination for another disability, noted a review of the VA electronic records, and cited several entries during this period of time, thus supporting her conclusion that the records were silent for any cold injuries.  Further, the physician found that the loss of foot sensation alone and the toenail fungus were not residuals of cold weather injury.  

To the extent that the Veteran's statements could be interpreted as competent evidence of the occurrence of cold weather injury and residual disability, the Veteran reported only exposure to cold weather but no a specific injury.  He is competent to report the exposure and symptoms such as toe numbness but is not competent to offer his own diagnosis that the symptoms are residuals of this exposure.  The only competent medical assessment ruled out the incurrence of any cold injuries or the current existence of any related residuals.  Therefore, in the absence of competent evidence of any current disability caused by cold weather exposure, the first element of service connection is not met.  
 
As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Service connection for residuals of cold injuries to the extremities is denied.  


REMAND

Further RO action on the claim for service connection for allergic rhinitis is warranted, even though such will, regrettably, further delay an appellate decision on the matter on appeal.  

The Veteran served for approximately twenty years as an airfield fire fighter, and service treatment records confirm his reports of treatment for recurrent nasal and sinus congestion, viral syndrome, and upper respiratory infections that were occasionally assessed as being caused by allergies.  In an August 1983 retirement examination, a military physician noted a history of recurrent sinusitis and hay fever that was mild and successfully treated with decongestants.   Post-service VA outpatient treatment records starting in January 2003 show the Veteran's report of seasonal allergies, but the records do not contain treatment for an episode.  

In December 2008, a VA physician noted the history but found no current evidence of allergic rhinitis during his contemporary examination or in records of VA treatment during the past year.  

In the July 2013 remand, the Board acknowledged that the Veteran did not have a current disability at the time of the 2008 examination, but in view of the recurrent nature of the allergies that started in service, the Board directed another examination to determine whether the Veteran had a recurrent disorder at any time during the pendency of the appeal, citing McLain v Nicholson, 21 Vet. App. 319 (2007).  If so, the examiner was directed to provide an opinion whether any recurrent rhinitis during the period of the appeal began in or was related to that noted during military service. 

In August 2013, another VA physician noted the history of recurrent nasal and sinus symptoms in service and the Veteran's duties as a firefighter.  The Veteran reported that he fought many fires without a respirator.  The Veteran reported that he was able to perform his duties but struggled with post-nasal drip.  The Veteran reported current symptoms of watery eyes, tightness in the forehead, and post-nasal drip, and that he had previously been prescribed courses of antibiotics up to "a few years earlier."  The physician pasted excerpts of several VA outpatient treatment notes into his report, noting that they contained references to a history of allergic rhinitis but no actual observations or diagnoses.  However, he cited one entry in January 2009 in which the VA clinician noted, "...a lot of nasal congestion, diarhea (sic), cough, pt on antibiotics..."   On examination, the physician noted no current symptoms and found no objective evidence of a current allergic rhinitis disability.  Therefore, the physician offered no opinion.  The physician based the conclusion on the absence of any complaints, abnormal examination findings, or diagnoses in the post-service records but did not address the quotation from the January 2009 treatment encounter.  Furthermore, records of VA outpatient treatment since November 2008 that were apparently reviewed by the examiner are not in the paper or electronic claims files for Board review or noted as having been reviewed by the RO in the most recent August 2013 supplemental statement of the case.   

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In this case, the August 2013 VA examination and opinion are not adequate because the examiner noted at least one clinical record of treatment for nasal congestion with antibiotics during the period of the appeal but inconsistently also noted that she found no evidence of abnormal findings or treatment.  The record does establish a history of episodes of sinusitis or rhinitis that are successfully treated with medication including antibiotics with at least one noted during the period of the appeal.  Notwithstanding the absence of symptoms on any particular examination, an opinion is necessary to assess whether the treatment for acute episodes of nasal congestion and use of medication represent a chronic disorder and if so, whether that recurrent disorder first manifested during active service or was caused by the Veteran's firefighting duties or other aspects of service.  

VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the Veteran that are dated from November 2008 to the present.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, in July 2014, the RO, in pertinet part, denied service connection for a chest/lung disorder and for sleep apnea.  The Veteran expressed timely disagreement in July 2015.  In August 2015, the Veteran requested a review by a Decision Review Officer at the RO.  The AOJ has not yet issued a statement of the case (SOC) regarding these issues.  When a claimant files a timely NOD and there is no statement of the case (SOC), the Board must remand the issue to the RO for the issuance of a SOC. The failure to issue an SOC is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran and his representative an SOC on the issues of service connection for chest/lung disorder and for sleep apnea with instructions on the procedure to perfect an appeal if so desired.   

2.  Request all records of VA outpatient medical care since November 2008 and associate all records received with the electronic claims file. 

3.  Then, schedule the Veteran for a VA examination.  Provide the claims file to the examiner. 

Request that the examiner determine whether the Veteran has or has had a recurrent allergic rhinitis disability at any time since July 2008, even if episodic and symptoms are not present at the time of the examination.  

Request that the examiner provide an opinion whether any recurrent allergic rhinitis episodes constitute a chronic disability, and if so, whether it is at least as likely as not (50 percent probability or greater) that the disability first manifested on active duty or are caused or aggravated by any aspect of active duty including exposure to atmospheric hazards as a military firefighter.  

A rationale for the opinion including an explanation why the episodes during service do or do not represent the onset of a current chronic, even if intermittent, disorder is requested.  

4.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case (SSOC).

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The purpose of the examinations requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that failure to appear for the requested VA examination, the claim will be adjudicated based on the record.  38 C.F.R. § 3.655 (2015)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


